Judgment in favor of plaintiff, entered upon a verdict in the sum of $3,000, for personal injuries sustained as the result of a collision at a street intersection between his automobile and the corporate defendant’s truck, and order denying motion to set aside the verdict and grant a new trial, affirmed, with costs, pursuant to the provisions of section 106 of the Civil Practice Act. No opinion. Young, Hagarty and Scudder, JJ., concur; Carswell and Tompkins, JJ., dissent and vote for reversal and a new trial because of a prejudicial error in refusing to charge as requested by defendants’ counsel at folio 416 and for the further reason that the court in the main charge, at folios 410-412, practically directed a verdict in favor of the plaintiff.